Citation Nr: 0715939	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than September 8, 
1998, for an award of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	Service connection for PTSD was denied by the RO in a 
September 1994 rating action on the basis that there was no 
diagnosis of PTSD.  The veteran was notified of this action 
and of his appellate rights, but failed to file a timely 
appeal.  This action became final.

2.	The veteran was diagnosed as having PTSD beginning in 
December 1995.  The first notice of this to VA adjudicators 
was in September 1998 when he filed a reopened claim for 
service connection.  

3.	The veteran's application to reopen his claim for service 
connection for PTSD was received on September 8, 1998.  There 
was no earlier document, after the last final denial, that 
indicated a desire to reopen a claim for compensation prior 
to that date.  The claim was allowed on the basis that new 
and material evidence, now showing PTSD was received, 
allowing for reopening of the claim for service connection.


CONCLUSION OF LAW

The proper effective date for an award of service connection 
for PTSD disability is September 8, 1998.  
38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in March 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  These requirements were met in the March 2006 
notification letter.  

The veteran is claiming an earlier effective date for an 
award of service connection for his PTSD.  It is contended 
that the award should be made effective in 1994, when service 
connection for this disorder was previously claimed.  Review 
of the record shows that the veteran claimed service 
connection for a psychiatric disorder, major depression, in 
1994.  Service connection was denied by rating decision dated 
in September 1994 after he had been afforded a VA 
compensation examination for the purpose of confirming a 
diagnosis of PTSD.  At that time, the examiner rendered a 
diagnosis of major depression, which was not shown to have 
been the result of service, and service connection was 
denied.  The veteran evidenced disagreement with the decision 
and a statement of the case was issued.  The veteran did not 
submit a substantive appeal to the denial.  That decision 
then became final.

The veteran submitted an application to reopen his claim for 
service connection for PTSD on September 8, 1998.  At that 
time, medical records showing that he had been hospitalized 
at a VA facility on several occasions beginning in December 
1995.  The hospitalization summaries included a diagnosis of 
PTSD.  There is no indication in any of the records received 
that suggest an intention to file a claim for compensation 
benefits between the last final denial and the September 1998 
application.  In May 1998, he requested movement of his 
claims file so that he could file a claim but the nature of 
the claim was not set out.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date 
for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

The veteran was awarded service connection for PTSD after a 
final disallowance in September 1994 that he did not appeal.  
It is important to note that the 1994 denial was based upon 
the fact that there was no diagnosis of PTSD at that time.  
This disability was not diagnosed in the record until 
December 1995.  It has been argued that the VA 
hospitalization may constitute an informal claim for the 
benefit under the provisions of 38 C.F.R. § 3.157.  While 
this may be argued, it is noted that this regulation applies 
to claims for pension or compensation that had been allowed 
or for compensation that were disallowed for the reason that 
the service-connected disability is not compensable in 
degree.  This does not apply to the veteran's case for which 
service connection was denied because the disorder was not 
currently manifested.  As noted, there is no indication in 
these records that he intended to file a claim for 
compensation benefits.

The veteran's claim for service connection for PTSD was 
received by VA on September 8, 1998.  Evidence received 
confirming the diagnosis of this disability was not received 
prior to this date.  The effective date of the veteran's 
award may not be prior to that date.  

ORDER

The effective date for an award of service connection for 
PTSD is September 8, 1998, and the application for an earlier 
effective date is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


